***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 ISMAEL AGOSTO v. PREMIER
                    MAINTENANCE, INC.
                         (AC 40184)
                      Lavine, Alvord and Pellegrino, Js.

                                    Syllabus

The plaintiff sought to recover damages from the defendant company for,
    inter alia, religious discrimination in violation of the Connecticut Fair
    Employment Practices Act (§ 46a-51 et seq.) following the termination
    of his employment. M, who served as the chaplain at a certain church,
    recommended the plaintiff, who served as the pastor at the same church,
    to C, who was M’s supervisor, to fill a vacant cleaner/porter position
    at certain apartments that were managed by the defendant’s customer,
    W Co. C, who knew that the plaintiff was a pastor, hired the plaintiff
    as part of the defendant’s cleaning crew. Subsequently, C learned that
    M, as the cleaning crew’s supervisor, would assign the plaintiff less
    demanding tasks than to other members of the crew and would permit
    the plaintiff to take frequent breaks from work to talk with the tenants
    of the apartments about, inter alia, God, religion and church. C gave M
    a warning about his performance as a supervisor, instructed the plaintiff
    to focus on work and to minimize his interaction with tenants during
    work hours, and issued a written warning to the plaintiff, which the
    plaintiff refused to sign or to respond to with comments. Thereafter, C
    complied with a request from H, who was employed by W Co. as the
    manager of the apartments, to terminate the plaintiff and M from their
    respective positions. The plaintiff’s notice to the defendant regarding
    his unemployment compensation claim acknowledged that he was dis-
    charged for spending too much time talking with tenants. The trial court
    rendered summary judgment in favor of the defendant, concluding, inter
    alia, that the plaintiff had failed to establish a prima facie case of employ-
    ment discrimination or retaliation, from which the plaintiff appealed to
    this court. Held:
1. The plaintiff could not prevail on his claim that the trial court improperly
    concluded that the pretext model of employment discrimination analysis
    under McDonnell Douglas Corp. v. Green (411 U.S. 792) and Texas
    Dept. of Community Affairs v. Burdine (450 U.S. 248) applied to its
    adjudication of the defendant’s motion for summary judgment, rather
    than the mixed-motive model of employment discrimination analysis
    under Price Waterhouse v. Hopkins (490 U.S. 228); the plaintiff did not
    allege or present facts that he was terminated from his employment for
    both legitimate and illegitimate reasons but, instead, claimed that the
    reason for his employment termination offered by the defendant, namely,
    his excessive socialization with tenants of the apartments, was a pretext
    for illegal religious discrimination, and, therefore, the pretext model of
    analysis applied.
2. The trial court properly determined that there were no genuine issues of
    material fact as to whether the circumstances under which the plaintiff
    was discharged from employment gave rise to a prima facie inference
    of discrimination; although H, who was employed by W Co. and not by
    the defendant, warned the plaintiff about using certain religious terms
    when engaging tenants in conversation, remarks made by someone other
    than the person who discharged the plaintiff may have little tendency
    to show that the decision maker was motivated by the discriminatory
    sentiment expressed in the remark, the written warning the plaintiff
    received from C contained no references to religion or church, C did
    not speak of the plaintiff’s protected group in ethnically or religiously
    degrading terms, the plaintiff failed to present any evidence that the
    defendant treated other employees more favorably than it treated him, as
    M gave the plaintiff preferential treatment, and the uncontested evidence
    presented by the defendant demonstrated that the plaintiff’s discharge
    was not related to his religion but was, instead, the result of the plaintiff’s
    failure to comply with the defendant’s nondiscriminatory policy of lim-
    iting the plaintiff’s interaction with tenants during work hours and W
    Co.’s request that the plaintiff not work at any of the properties that it
    managed because it was dissatisfied with his performance.
3. The trial court properly rendered summary judgment on the plaintiff’s
    retaliation claim; the plaintiff’s allegations and the facts of the present
    case did not constitute a protected activity, as the record contained no
    facts presented by the plaintiff that his continued reference to himself
    as the pastor or his continued reference to M as the chaplain, in contra-
    vention of the defendant’s instructions that he not do so, was an informal
    means of complaint, and the plaintiff’s refusal to sign his warning notice
    was also not an informal protest given that his failure to document his
    protest in the employee’s remarks section indicated his agreement with
    the report as stated.
           Argued April 17—officially released October 23, 2018

                             Procedural History

  Action to recover damages for, inter alia, alleged reli-
gious discrimination, and for other relief, brought to
the Superior Court in the judicial district of Waterbury,
where the court, Brazzel-Massaro, J., granted the
defendant’s motion for summary judgment and ren-
dered judgment thereon, from which the plaintiff
appealed to this court. Affirmed.
  James F. Sullivan, with whom was Jake A. Albert,
for the appellant (plaintiff).
  Angelica M. Wilson, with whom, on the brief, was
Glenn A. Duhl, for the appellee (defendant).
                          Opinion

   PELLEGRINO, J. The plaintiff, Ismael Agosto,
appeals from the summary judgment rendered by the
trial court in favor of the defendant, Premier Mainte-
nance, Inc., on all counts of the second revised com-
plaint in which the plaintiff alleged religious
discrimination in violation of the Connecticut Fair
Employment Practices Act (act), General Statutes
§ 46a-51 et seq. On appeal, the plaintiff claims that the
trial court improperly (1) utilized the pretext/McDonnell
Douglas-Burdine model; Texas Dept. of Community
Affairs v. Burdine, 450 U.S. 248, 252–56, 101 S. Ct. 1089,
67 L. Ed. 2d 207 (1981); McDonnell Douglas Corp. v.
Green, 411 U.S. 792, 802, 93 S. Ct. 1817, 36 L. Ed. 2d 668
(1973); rather than the mixed-motive/Price Waterhouse
model of analysis; Price Waterhouse v. Hopkins, 490
U.S. 228, 246, 109 S. Ct. 1775, 104 L. Ed. 2d 268 (1989);1
when adjudicating the defendant’s motion for summary
judgment, (2) improperly concluded that there were no
genuine issues of material fact as to the circumstances
under which he was discharged from employment that
give rise to a prima facie inference of religious discrimi-
nation and (3) improperly concluded that there were
no genuine issues of material fact that he was not
engaged in a protected activity that gave rise to a claim
of retaliatory discharge. We disagree, and thus affirm
the judgment of the trial court.
   The plaintiff commenced the present action in
November, 2013. He alleged three counts against the
defendant: employment discrimination in violation of
General Statutes (Rev. to 2011) § 46a-60 (a) (1);2 dis-
criminatory retaliation in violation of § 46a-60 (a) (4);
and aiding and abetting discrimination in violation of
§ 46a-60 (a) (5). The plaintiff alleged that the defendant
employed him to be a cleaner/porter at the Enterprise-
Schoolhouse Apartments (apartments) in Waterbury
from March 13, 2012, until August 3, 2012. The apart-
ments were managed by WinnResidential, a client of
the defendant. Sandino Cifuentes was the plaintiff’s
supervisor.
   The plaintiff alleged that he was the pastor of Taber-
nacle of Reunion Church (church). Cifuentes knew that
he was the pastor of the church. The plaintiff alleged
that he was part of a cleaning crew that was led by
Luis Martinez, who was the chaplain at the church, and
that Cifuentes had informed Martinez that while he was
working, Martinez should not refer to the plaintiff as
‘‘pastor’’ or give him the respect ordinarily afforded a
pastor. While he was at work, the plaintiff frequently
greeted tenants by stating ‘‘God bless,’’ but in giving
such greetings, he was never delayed for more than a
minute or two. On June 14, 2012, Cifuentes warned the
plaintiff about interacting with tenants of the
apartments.
  On or about June 22, 2012, Carolyn Hagan, the man-
ager of the apartments, e-mailed Cifuentes, relaying
information she had received from Daisy Alejandro,
assistant manager of the apartments. Tenants Enrique
Cintron and his wife, Jorge Cintron, had informed Alej-
andro that, during a church service, the plaintiff had
read the names of tenants who were in jeopardy of
being evicted. The plaintiff alleged that the Cintrons
had lodged the complaint against him in retaliation for
his having corrected them for inappropriately playing
music in the church. He also alleged that at no time
had he read the names of tenants who were in danger
of being evicted.
   The plaintiff further alleged that on or about June
26, 2012, Hagan requested that Cifuentes remove the
plaintiff from his position. Cifuentes discharged the
plaintiff from the defendant’s employ on August 3, 2012,
for the reasons that the plaintiff spent too much time
talking to the tenants and Hagan’s accusation that the
plaintiff had read the names of tenants in jeopardy of
eviction from the apartments. Also, the plaintiff alleged
that Wendy Smart, a representative of the defendant,
signed a statement stating that the plaintiff ‘‘[o]ver-
stepped the boundaries of church and work.’’3 (Internal
quotation marks omitted.)
   In count one, the plaintiff claimed that, through its
agents, the defendant had violated the act by interfering
with his privilege of employment on the basis of his
religion. The defendant exhibited ill will, malice,
improper motive, and indifference to his religion. In
count two, the plaintiff alleged that he held a bona fide
religious belief and that the defendant’s agents were
aware that the plaintiff was the pastor and Martinez
was the chaplain of the church. The defendant’s agents
retaliated against him for practicing his religious beliefs
and customs by using the terms ‘‘pastor’’ and ‘‘chap-
lain.’’ In count three, the plaintiff alleged that the defen-
dant aided and abetted the unlawful conduct of its
agents, who discriminated against him on the basis of
his religious beliefs.
  On March 30, 2015, the defendant filed an answer in
which it denied the material allegations of the complaint
and alleged nine special defenses. The fourth special
defense to all counts of the complaint alleged: ‘‘All
actions taken by [the defendant] with respect to [the]
[p]laintiff and [the] [p]laintiff’s employment were under-
taken for legitimate, nondiscriminatory business rea-
sons.’’ The plaintiff filed a general denial of the
defendant’s special defenses.
  The defendant filed a motion for summary judgment
on July 8, 2016. The defendant claimed that the plaintiff
could not establish a prima facie case of employment
discrimination and retaliation under the act. Even if the
plaintiff were able to establish a prima facie case of
employment discrimination and retaliation, those
claims would fail because the defendant had a legiti-
mate, nondiscriminatory, nonretaliatory basis for termi-
nating the plaintiff’s employment, and the plaintiff
cannot demonstrate that the basis is a pretext. The
defendant further contended that the plaintiff’s claim
that it aided and abetted its agent’s discriminatory con-
duct failed because (1) the plaintiff could not establish
a material issue of fact as to his discrimination and
retaliatory discharge claims, which are predicates to a
claim of aiding and abetting, and (2) the defendant
cannot be liable for aiding and abetting agents who
are not parties to the present action. The defendant
appended affidavits from Cifuentes, Hagan, Alejandro
and Joseph Deming, superintendent of the apartments,
and other documents to its memorandum of law in
support of summary judgment.
   The plaintiff filed an objection to the defendant’s
motion for summary judgment on October 3, 2016. He
asserted that there were genuine issues of material fact
and that he had demonstrated a prima facie case of
employment discrimination, retaliatory discharge and
aiding and abetting under the act. The plaintiff attached
his own affidavit to his memorandum of law. The defen-
dant filed a reply to the plaintiff’s objection in which
it contended that the plaintiff had failed to present
evidence that could persuade a rational fact finder that
the defendant’s legitimate, nondiscriminatory reason
for terminating the plaintiff’s employment is false or
pretextual.
  The parties argued the motion for summary judgment
on November 7, 2016. The court issued its memorandum
of decision on February 15, 2017. The court set forth
the procedural history of the case and identified the
exhibits the defendant had submitted in support of sum-
mary judgment. After setting forth the standards for
summary judgment and the legal principles governing
employment discrimination claims, the court found that
the defendant was entitled to summary judgment on
each count of the complaint by meeting its burden of
proving the absence of a genuine issue of material fact.4
   With respect to the plaintiff’s claim of employment
discrimination, the court cited the controlling statute.
Section 46a-60 (a) provided in relevant part: ‘‘It shall
be a discriminatory practice . . . (1) [f]or an employer
. . . to discharge from employment any individual . . .
because of the individual’s . . . religious creed . . . .’’
The court found that the plaintiff alleged that on March
13, 2012, he was hired by the defendant to be a cleaner/
porter at the apartments, and that he is the pastor at
the church. During the course of his duties at the apart-
ments, the plaintiff frequently greeted tenants with the
phrase ‘‘God bless’’ and spent time talking with them.
Cifuentes warned the plaintiff on June 14, 2012, about
interacting with tenants as he had been doing. On June
22, 2012, Hagan received information that the plaintiff,
during a service at the church, read the names of tenants
who were in jeopardy of being evicted from the apart-
ments. On June 26, 2012, Hagan requested that
Cifuentes terminate the plaintiff from his position.
Cifuentes discharged the plaintiff on August 3, 2012, on
the basis of his spending too much time talking with
tenants and acting inappropriately when he read the
names of tenants at church. The court concluded that
the plaintiff had not demonstrated that his firing
occurred under circumstances giving rise to a prima
facie inference of discrimination. The plaintiff merely
had ‘‘alleged the conclusory statement that [b]ecause
[the] [d]efendant disapproved of [the] plaintiff’s use of
religious terms while at work and was aware of his
status as a pastor, [the] plaintiff has shown direct evi-
dence of discriminat[ory] motive.’’ (Internal quotation
marks omitted.) The court concluded that the plaintiff
had not satisfied a prima facie case of employment
discrimination under § 46a-60 (a) (1). The defendant
demonstrated the absence of any genuine issue of mate-
rial fact regarding the lack of circumstances giving rise
to an inference of religious discrimination.
   As to the retaliatory discharge claim alleged in count
two, the court cited § 46a-60 (a) (4). Section 46a-60 (a)
provided in relevant part: ‘‘It shall be a discriminatory
practice . . . (4) [f]or any . . . employer . . . to dis-
charge, expel or otherwise discriminate against any per-
son . . . because such person has filed a complaint or
testified or assisted in any proceeding under section
46a-82, 46a-83 or 46a-84 . . . .’’ The defendant asserted
that the plaintiff had failed to allege that he had engaged
in a protected activity. The plaintiff responded that he
engaged in a protected activity when he openly used
religious terms at work, spoke out against the defendant
by communicating with Martinez and referred to him
as chaplain, contrary to the defendant’s instructions,
and that the defendant retaliated against him by firing
him. The court concluded that the protected activity
the plaintiff claimed was not a protected activity under
the act and, therefore, he had failed to establish a prima
facie case of retaliation.
  In regard to count three, § 46a-60 (a) provided in
relevant part: ‘‘It shall be a discriminatory practice . . .
(5) [f]or any person, whether an employer or an
employee or not, to aid, abet, incite, compel or coerce
the doing of any act declared to be a discriminatory
employment practice or to attempt to do so . . . .’’ The
court found that the plaintiff alleged that the defendant
aided and abetted discriminatory conduct, but because
the plaintiff failed to assert successfully a prima facie
case of employment discrimination, he could not suc-
cessfully assert a claim of aiding and abetting. Further-
more, the defendant cannot discriminate against the
plaintiff and at the same time aid and abet itself in
discriminating against him. The court concluded that
the plaintiff’s allegations of aiding and abetting failed.
Although the plaintiff mentioned the defendant’s
employee, he did not name the employee as a defendant.
The case was commenced against the defendant only.
The court, therefore, granted the defendant’s motion
for summary judgment.
  We begin with the standard of review and the legal
principles that guide our analysis of appeals from the
granting of a motion for summary judgment. ‘‘The law
governing summary judgment and the accompanying
standard of review are well settled. Practice Book § [17-
49] requires that judgment shall be rendered forthwith if
the pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law. A material fact is a fact that will
make a difference in the result of the case. . . . The
facts at issue are those alleged in the pleadings.’’ (Inter-
nal quotation marks omitted.) Marasco v. Connecticut
Regional Vocational-Technical School System, 153
Conn. App. 146, 154, 100 A.3d 930 (2014), cert. denied,
316 Conn. 901, 111 A.3d 469 (2015).
   ‘‘In seeking summary judgment, it is the movant who
has the burden of showing the nonexistence of any
issue of fact. The courts are in entire agreement that
the moving party for summary judgment has the burden
of showing the absence of any genuine issue as to all
the material facts, which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law. The courts hold the movant to a strict standard.
To satisfy his burden the movant must make a showing
that it is quite clear what the truth is, and that excludes
any real doubt as to the existence of any genuine issue
of material fact. . . . As the burden of proof is on the
movant, the evidence must be viewed in the light most
favorable to the opponent. . . .
   ‘‘The party opposing a motion for summary judgment
must present evidence that demonstrates the existence
of some disputed factual issue . . . . The movant has
the burden of showing the nonexistence of such issues
but the evidence thus presented, if otherwise sufficient,
is not rebutted by the bald statement that an issue of
fact does exist. . . . To oppose a motion for summary
judgment successfully, the nonmovant must recite spe-
cific facts . . . which contradict those stated in the
movant’s affidavits and documents. . . . The opposing
party to a motion for summary judgment must substanti-
ate its adverse claim by showing that there is a genuine
issue of material fact together with the evidence disclos-
ing the existence of such an issue. . . . The existence
of the genuine issue of material fact must be demon-
strated by counteraffidavits and concrete evidence.
. . .
  ‘‘[T]ypically [d]emonstrating a genuine issue requires
a showing of evidentiary facts or substantial evidence
outside the pleadings from which material facts alleged
in the pleadings can be warrantably inferred. . . .
Moreover, [t]o establish the existence of a material fact,
it is not enough for the party opposing summary judg-
ment merely to assert the existence of a disputed issue.
. . . Such assertions are insufficient regardless of
whether they are contained in a complaint or a brief.
. . . Further, unadmitted allegations in the pleadings
do not constitute proof of the existence of a genuine
issue as to any material fact. . . .
  ‘‘Although the court must view the inferences to be
drawn from the facts in the light most favorable to the
party opposing the motion . . . a party may not rely
on mere speculation or conjecture as to the true nature
of the facts to overcome a motion for summary judg-
ment.’’ (Citation omitted; emphasis omitted; internal
quotation marks omitted.) Walker v. Dept. of Children &
Families, 146 Conn. App. 863, 869–71, 80 A.3d 94 (2013),
cert. denied, 311 Conn. 917, 85 A.3d 653 (2014). ‘‘Requir-
ing the nonmovant to produce such evidence does not
shift the burden of proof. Rather, it ensures that the
nonmovant has not raised a specious issue for the sole
purpose of forcing the case to trial.’’ (Internal quotation
marks omitted.) Id., 871. ‘‘The fundamental purpose of
summary judgment is preventing unnecessary trials.’’
Stuart v. Freiberg, 316 Conn. 809, 822, 116 A.3d 1195
(2015).
   ‘‘The burden of proof that must be met to permit an
employment-discrimination plaintiff to survive a sum-
mary judgment motion at the prima facie stage is de
minim[i]s. . . . Since the court, in deciding a motion
for summary judgment, is not to resolve issues of fact,
its determination is whether the circumstances giv[e]
rise to an inference of discrimination must be a determi-
nation of whether the proffered admissible evidence
shows circumstances that would be sufficient to permit
a rational finder of fact to infer a discriminatory
motive.’’ (Citation omitted; internal quotation marks
omitted.) Chambers v. TRM Copy Centers Corp., 43
F.3d 29, 37–38 (2d Cir. 1994). ‘‘Though caution must be
exercised in granting [a motion for] summary judgment
where intent is genuinely in issue . . . summary judg-
ment remains available to reject discrimination claims
in cases lacking genuine issues of material fact.’’ (Cita-
tion omitted.) Id., 40.
  ‘‘On appeal, [an appellate court] must determine
whether the legal conclusions reached by the trial court
are legally and logically correct and whether they find
support in the facts set out in the memorandum of
decision of the trial court. . . . [Appellate] review of
the trial court’s decision to grant [a] defendant’s motion
for summary judgment is plenary.’’ (Internal quotation
marks omitted.) Rivers v. New Britain, 288 Conn. 1,
10, 950 A.2d 1247 (2008).
                             I
  The plaintiff first claims that the court improperly
concluded that the pretext/McDonnell Douglas-Bur-
dine model of analysis applied to its adjudication of
the defendant’s motion for summary judgment rather
than the mixed-motive/Price Waterhouse model of anal-
ysis. We do not agree.
   ‘‘Connecticut statutorily prohibits discrimination in
employment based upon race, color, religious creed,
age, sex, marital status, national origin, ancestry, pre-
sent or past history of mental disorder, mental retarda-
tion, and learning disability or physical disability.
General Statutes § 46a-60 (a) (1).’’ Levy v. Commission
on Human Rights & Opportunities, 236 Conn. 96, 102,
671 A.2d 349 (1996). Our courts look to federal prece-
dent for guidance in applying the act. Miko v. Commis-
sion on Human Rights & Opportunities, 220 Conn.
192, 202, 596 A.2d 396 (1991).
   ‘‘The legal standards governing discrimination claims
involving adverse employment actions are well estab-
lished.’’ Feliciano v. Autozone, Inc., 316 Conn. 65, 73,
111 A.3d 453 (2015). Generally, there are four theories
of employment discrimination under federal law. Levy
v. Commission on Human Rights & Opportunities,
supra, 236 Conn. 103. In the present case, the plaintiff
alleges religious discrimination on the basis of disparate
treatment. ‘‘[D]isparate treatment simply refers to those
cases where certain individuals are treated differently
than others. . . . The principal inquiry of a disparate
treatment case is whether the plaintiff was subjected
to different treatment because of his . . . protected
status.’’ (Citation omitted; footnote omitted; internal
quotation marks omitted.) Id., 104. ‘‘Under the analysis
of the disparate treatment theory of liability, there are
two general methods to allocate the burdens of proof:
(1) the mixed-motive/Price Waterhouse model . . .
and (2) the pretext/McDonnell Douglas-Burdine
model.’’ (Citation omitted.) Id., 104–105; see footnote
1 of this opinion.
   ‘‘A mixed-motive [Price Waterhouse] case exists
when an employment decision is motivated by both
legitimate and illegitimate reasons. . . . In such
instances, a plaintiff must demonstrate that the employ-
er’s decision was motivated by one or more prohibited
statutory factors. Whether through direct evidence or
circumstantial evidence, a plaintiff must submit enough
evidence that, if believed, could reasonably allow a
[fact finder] to conclude that the adverse employment
consequences resulted because of an impermissible fac-
tor. . . .
  ‘‘The critical inquiry [in a mixed-motive case] is
whether [a] discriminatory motive was a factor in the
[employment] decision at the moment it was made.’’
(Citations omitted; footnote omitted; internal quotation
marks omitted.) Id., 105. ‘‘Under [the mixed-motive]
model, the plaintiff’s prima facie case requires that the
plaintiff prove by a preponderance of the evidence that
he . . . is within a protected class and that an imper-
missible factor played a motivating or substantial role
in the employment decision. . . . Once the plaintiff has
established his prima facie case, the burden of produc-
tion and persuasion shifts to the defendant. [T]he defen-
dant may avoid a finding of liability only by proving by
a preponderance of the evidence that it would have
made the same decision even if it had not taken [the
impermissible factor] into account. . . .
   ‘‘If a plaintiff cannot prove directly the reasons that
motivated an [adverse] employment decision, the plain-
tiff may establish a prima facie case under the McDon-
nell Douglas-Burdine or pretext model of analysis. . . .
[T]o establish a prima facie case of discrimination . . .
the [plaintiff] must demonstrate that (1) he is in the
protected class; (2) he was qualified for the position;
(3) he suffered an adverse employment action; and (4)
that the adverse action occurred under circumstances
giving rise to an inference of discrimination. . . . The
level of proof required to establish a prima facie case
is minimal and need not reach the level required to
support a jury verdict in the plaintiff’s favor. . . .
  ‘‘Under the McDonnell Douglas-Burdine model, the
burden of persuasion remains with the plaintiff. . . .
Once the plaintiff establishes a prima facie case, how-
ever, the burden of production shifts to the defendant to
rebut the presumption of discrimination by articulating
(not proving) some legitimate, nondiscriminatory rea-
son for the plaintiff’s [discharge]. . . . Because the
plaintiff’s initial prima facie case does not require proof
of discriminatory intent, the McDonnell Douglas-Bur-
dine model does not shift the burden of persuasion to
the defendant.’’ (Citations omitted; internal quotation
marks omitted.) Jones v. Dept. of Children & Families,
172 Conn. App. 14, 24–25, 158 A.3d 356 (2017)
  In its memorandum of decision, the court noted the
two models of analysis utilized in employment discrimi-
nation cases. As stated in a footnote of its decision, the
court elected to utilize the pretext/McDonnell Douglas-
Burdine model of analysis after finding that the plaintiff
was not claiming that he was discharged from employ-
ment due to mixed motives of legitimate and illegitimate
reasons. The court found that the plaintiff claimed that
the reason for his employment termination offered by
the defendant, namely, his excessive socialization with
tenants of the apartments, is a pretext for illegal reli-
gious discrimination.
   On the basis of our plenary review of the plaintiff’s
complaint and his affidavit in opposition to the defen-
dant’s motion for summary judgment, we conclude that
the plaintiff did not allege or present facts that he was
fired for both legitimate and illegitimate reasons. We,
therefore, agree with the trial court that the pretext/
McDonnell Douglas-Burdine model of analysis applied
to the adjudication of the defendant’s motion for sum-
mary judgment.
                             II
   The plaintiff’s second claim on appeal is that, even
if the court properly determined that the pretext/
McDonnell Douglas-Burdine model of employment dis-
crimination analysis was appropriate, the court improp-
erly found that the defendant had demonstrated the
absence of any genuine issue of material fact as to
whether the circumstances under which he was dis-
charged from employment gave rise to a prima facie
inference of discrimination. We do not agree.
   Under the pretext/McDonnell Douglas-Burdine
model of analysis, ‘‘the employee must first make a
prima facie case of discrimination. . . . In order for
the employee to first make a prima facie case of discrim-
ination, the plaintiff must show: (1) the plaintiff is a
member of a protected class; (2) the plaintiff was quali-
fied for the position; (3) the plaintiff suffered an adverse
employment action; and (4) the adverse employment
action occurred under circumstances that give rise to
an inference of discrimination. . . . The employer may
then rebut the prima facie case by stating a legitimate,
nondiscriminatory justification for the employment
decision in question. . . . This burden is one of produc-
tion, not persuasion . . . . The employee then must
demonstrate that the reason proffered by the employer
is merely a pretext and that the decision actually was
motivated by illegal discriminatory bias.’’ (Citations
omitted; internal quotation marks omitted.) Feliciano
v. Autozone, Inc., 142 Conn. App. 756, 769–70, 66 A.3d
911 (2013), rev’d in part on other grounds, 316 Conn.
65, 111 A.3d 453 (2015); see also Craine v. Trinity
College, 259 Conn. 625, 636–37, 791 A.2d 518 (2002).
   Circumstances contributing to a permissible infer-
ence of discriminatory intent under the fourth prong
of the McDonnell Douglas-Burdine model include: (1)
the employer’s continuing, after discharging the plain-
tiff, to seek applicants from persons of the plaintiff’s
qualifications to fill that position; (2) the employer’s
criticism of the plaintiff’s performance in ethnically
degrading terms or invidious comments about others in
the employee’s protected group; (3) the more favorable
treatment of employees not in the protected group; or
(4) the sequence of events leading to the plaintiff’s
discharge or the timing of the discharge. See Chambers
v. TRM Copy Centers Corp., supra, 43 F.3d 37.
  The defendant set forth the following facts in support
of its motion for summary judgment.5 The defendant
employed the plaintiff as a cleaner/porter at the apart-
ments from March, 2012 through August 3, 2012. The
apartments are managed by the defendant’s long-stand-
ing customer, WinnResidential, for whom it provided
cleaning and maintenance services at numerous loca-
tions. At all relevant times, the defendant employed a
five member ‘‘crew’’ to provide cleaning and mainte-
nance services at the apartments. The crew consisted
of four cleaners/porters and one working supervisor,
who reported to Cifuentes.6
   While he was employed by the defendant, the plaintiff
was supervised by Martinez, a friend and colleague of
the plaintiff from the church. Martinez referred and
recommended the plaintiff to Cifuentes to fill a vacant
position on the crew. Martinez informed Cifuentes that
the plaintiff was his friend and a leader of his church.
Prior to hiring the plaintiff, Cifuentes cautioned Marti-
nez that if the defendant hired the plaintiff, Martinez
could not treat him any differently than Martinez treated
other members of the crew. He instructed Martinez to
treat all members of the crew fairly and equally and
not to give preferential treatment to any of the members
of the crew, even if the crew member was a friend
outside of work. In addition, to ensure that the crew
delivered efficient and reliable high quality services the
defendant and its customers expected, the defendant’s
employees were trained and instructed to limit their
interaction with tenants and its customers’ employees
at customer work locations.
   In May and early June, 2012, Cifuentes received com-
plaints from members of Martinez’ crew that Martinez
was not distributing work assignments fairly. The mem-
bers of the cleaning crew complained that Martinez
frequently assigned ‘‘easy’’ jobs to the plaintiff while
other members of the crew were assigned more
demanding work. He also permitted the plaintiff to take
extra breaks and to spend time talking and socializing
with tenants of the apartments during working hours,
instead of working. After he received the complaints
from members of the crew, Cifuentes reminded Marti-
nez of his responsibilities as a supervisor of the crew
and of the importance of treating all members of the
crew equally. Cifuentes informed Martinez that he had
received several complaints from members of the crew
that Martinez was giving the plaintiff preferential treat-
ment and permitting him to socialize with tenants
instead of working. Cifuentes reminded Martinez that,
as supervisor, it was his responsibility to ensure that the
plaintiff focused on work and minimized his interaction
with tenants during working hours. Cifuentes reminded
Martinez that he should not treat the plaintiff more
favorably than he treated other members of his crew.
   In June, 2012, Cifuentes learned that Alejandro
observed the plaintiff on many occasions standing in
the lobby talking with tenants when he should have
been working, frequently taking breaks from work to
talk with tenants and to engage in conversations about
God, religion and church. The plaintiff walked away
from tenants with whom he was speaking when Alejan-
dro got closer to him. Deming witnessed similar con-
duct on the part of the plaintiff. In addition, Cifuentes
learned that Alejandro had received complaints from
members of Martinez’ crew that Martinez was assigning
‘‘easy’’ jobs to the plaintiff, while they were assigned
more difficult and demanding tasks. According to Dem-
ing, the plaintiff and Martinez were not performing to
WinnResidential standards and work was not being
completed or timely done.
   Also in June, Hagan, Alejandro and Deming discussed
staff performance. It was at this time that Hagan learned
that Martinez was giving preferential treatment to the
plaintiff. She believed that Martinez’ treatment of the
plaintiff was not conducive to a good working environ-
ment because Martinez, as supervisor, should have
treated each member of the crew equally and fairly.
The fact that Martinez was not treating them fairly and
equally led other members of the crew to complain to
Alejandro. Hagan reported Martinez’ and the plaintiff’s
conduct to Cifuentes and requested that he address the
complaints with them.
   On June 14, 2012, Cifuentes met first with Martinez
and then with both the plaintiff and Martinez. When he
met with Martinez, Cifuentes expressed his concern
about Martinez’ performance as a supervisor and gave
him a verbal warning. He admonished Martinez to treat
all members of the cleaning crew equally and to limit
the plaintiff’s nonwork interactions with the tenants of
the apartments. When Cifuentes met with the plaintiff
and Martinez together, he instructed the plaintiff to
focus on work and to minimize his interaction with
tenants of the apartments during work hours. Cifuentes
issued a written warning to the plaintiff. The plaintiff
refused to sign the warning or make comments in the
space provided.
  On June 22, 2012, Hagan sent an e-mail message to
Cifuentes concerning an incident involving the plaintiff
and Martinez. It had come to Hagan’s attention via com-
plaints from tenants that, during a service at the church,
the plaintiff had read the names of tenants who were
going to be evicted from their apartments due to ‘‘bad’’
housekeeping, nonpayment of rent, and for being ‘‘bad’’
tenants. Hagan was concerned that someone had
accessed this private and confidential information from
the management office and was misusing it. She consid-
ered it a violation of WinnResidential’s policy regarding
professional conduct and its restrictions on the use of
information viewed or obtained while performing job
responsibilities.7 On or about June 26, 2012, Hagan
requested that Cifuentes remove the plaintiff and Marti-
nez from their positions.
  In his affidavit, Cifuentes attested that the defendant
viewed WinnResidential’s concerns as a serious issue
because the defendant strove to provide the best possi-
ble service to its customers. It is the defendant’s custom
and practice to comply, as soon as practicable, with a
customer’s legitimate request for removal of its employ-
ees from a work site. Given WinnResidential’s request,
as well as his ongoing concern about the way in which
the plaintiff and Martinez were performing, Cifuentes
determined that it was necessary to replace them as
soon as the defendant was able to hire qualified replace-
ments. As a result of the defendant’s hiring require-
ments, which include drug testing and background
checks, it took the defendant approximately six weeks
to hire qualified replacements.
   Cifuentes further attested that it is very important to
the defendant that WinnResidential be satisfied with the
quality of workers the defendant assigns to properties
WinnResidential manages. The defendant was con-
cerned that failing to accommodate Hagan’s request
that the plaintiff and Martinez be removed would ‘‘put
the whole account in jeopardy,’’ which could have cost
five other people to lose their jobs.
   On August 3, 2015, Cifuentes fired both the plaintiff
and Martinez.8 The plaintiff’s termination report states
that he had ‘‘been warned in the past regarding his
conduct while at work, particularly keeping his interac-
tions with residents to a minimum,’’ and that ‘‘due to
ongoing conduct and performance issues,’’ the plain-
tiff’s employment was terminated. On a Department of
Labor form titled ‘‘Notice to Employer of Hearing and
Unemployment Compensation Claim,’’ and dated
August 8, 2012, the plaintiff wrote: ‘‘I was discharged
for talking excessively to building residents.’’
   The plaintiff opposed the defendant’s motion for sum-
mary judgment by presenting facts that are for the most
part consistent with those presented by the defendant.
The plaintiff represented that at the time the defendant
hired the plaintiff, Cifuentes was aware that the plaintiff
was the pastor of the church and that Martinez was a
chaplain. Cifuentes had told Martinez that while he was
at work, Martinez could not refer to the plaintiff as
‘‘pastor’’ or give him the respect ordinarily given to
a pastor. In June, 2012, Hagan was advised by other
members of the crew that Martinez was giving the plain-
tiff easier work. Consequently, Hagan met with the
plaintiff and Martinez to address complaints she had
received from tenants. Hagan warned the plaintiff about
speaking to tenants and using terms such as ‘‘God bless’’
while he was at work. Hagan reported to Cifuentes
‘‘what she heard about [the plaintiff] from [Alejandro]
and the [Cintrons].’’9
   On June 26, 2012, Hagan requested that the plaintiff
and Martinez be removed from their positions.
Cifuentes fired the plaintiff on August 3, 2012. Martinez
was present at the time the plaintiff was fired. When
Martinez referred to the plaintiff as pastor, Cifuentes
allegedly became angry and fired Martinez as well. The
plaintiff also attested that during his term of employ-
ment he had no performance or conduct issues.10
   In deciding the defendant’s motion for summary judg-
ment as to count one of the complaint, the court recited
the evidence submitted by the parties and concluded
that the pretext/McDonnell Douglas-Burdine model of
analysis applied. For purposes of the motion for sum-
mary judgment, the defendant assumed that the plaintiff
met the first three prongs of employment discrimination
under the model, i.e., that the plaintiff was a member
of a protected class, he was qualified for the position,
and he suffered an adverse employment action by the
defendant. The court agreed with the defendant that
the plaintiff had not demonstrated that the termination
of his employment occurred under circumstances giv-
ing rise to an inference of discrimination. The court
found that the plaintiff simply alleged the conclusory
statement that ‘‘[b]ecause [the] [d]efendant disap-
proved of [the] plaintiff’s use of religious terms while
at work, and was aware of his status as a pastor, [the]
plaintiff has shown direct evidence of discriminat[ory]
motive.’’ (Internal quotation marks omitted.) The court
concluded, therefore, that the plaintiff did not satisfy
a prima facie case of employment discrimination under
§ 46a-60 (a) (1), and that the defendant had met its
burden of showing the absence of any genuine issue of
material fact regarding the lack of circumstances giving
rise to an inference of discrimination
   On appeal, the plaintiff argues that the court erred
in concluding that there were no genuine issues of mate-
rial fact because the trial court should be cautious when
granting a motion for summary judgment when an
employer’s motive is in question. See Tryon v. North
Branford, 58 Conn. App. 702, 707, 755 A.2d 317 (2000).
The plaintiff cites the affidavits of Hagan and Alejandro
as the basis of his claim of having established a prima
facie case of discrimination. Both Hagan11 and Alejan-
dro12 attested that the plaintiff engaged tenants of the
apartments in conversations about God and church;
Hagan warned the plaintiff about using the term ‘‘God
bless’’ and engaging tenants in conversation. The plain-
tiff argues that the warning gives rise to an inference
of discrimination against the plaintiff on the basis of
his religion.
  ‘‘[R]emarks made by someone other than the person
who made the decision adversely affecting the plaintiff
may have little tendency to show that the decision-
maker was motivated by the discriminatory sentiment
expressed in the remark.’’ Tomassi v. Insignia Finan-
cial Group, Inc., 478 F.3d 111, 115 (2d Cir. 2007), abro-
gated in part on other grounds by Gross v. FBL
Financial Services, Inc., 557 U.S. 167, 177–78, 129 S.
Ct. 2343, 174 L. Ed. 2d 119 (2009). We first note that
both Hagan and Alejandro were employed by WinnResi-
dential; they were not employed by the defendant. Sec-
ond, Cifuentes’ job was to ensure that the defendant’s
employees performed services to the satisfaction of its
customers. He received complaints from Hagan that the
plaintiff was talking to tenants about church and God
during working hours. Cifuentes warned the plaintiff
that during working hours he was to keep his interaction
with the tenants to a minimum. Cifuentes was motivated
to fire the plaintiff in June, 2012, when Hagan informed
him that WinnResidential did not want the plaintiff, or
Martinez, to work at any of its properties because the
plaintiff received preferential treatment from Martinez,
he spent time socializing with tenants when he was
supposed to be working, and he discussed God and
church with the tenants during working hours. Also,
tenants reported that during a church service, the plain-
tiff published a confidential list of names of tenants
who were in danger of eviction. Cifuentes understood
that, if WinnResidential was not happy with the manner
in which the plaintiff was doing his job and wanted him
dismissed, the defendant risked losing the account if it
did not fire him.
   ‘‘Circumstances contributing to a permissible infer-
ence of discriminatory intent may include [1] the
employer’s continuing, after discharging the plaintiff,
to seek applicants from persons of the plaintiff’s qualifi-
cations to fill that position . . . or [2] the employer’s
criticism of the plaintiff’s performance in ethnically
degrading terms . . . or its invidious comments about
others in the employee’s protected group . . . or [3]
the more favorable treatment of employees not in the
protected group . . . or [4] the sequence of events
leading to the plaintiff’s discharge . . . or the timing
of the discharge . . . .’’ (Citations omitted.) Chambers
v. TRM Copy Centers Corp., supra, 43 F.3d 37.
  The plaintiff does not dispute that the defendant had
a policy that its employees keep their interactions with
tenants of the apartments to a minimum during working
hours. He also does not dispute that his conversations
with tenants were disfavored by WinnResidential and
created a business problem for the defendant. He was
warned about his behavior and knew that he was not
to discuss church and God with tenants when he was
to be working. Cifuentes attested that he had informed
the plaintiff of the complaints that he had received from
Hagan and others. The plaintiff does not take issue with
the contents of Cifuentes’ affidavit. The written warning
the plaintiff received contains no references to religion
or church. Cifuentes did not speak of the protected
group in ethnically or religiously degrading terms. No
matter what the topic, religion or otherwise, the defen-
dant’s policy was for its employees not to socialize with
tenants during working hours. No discriminatory intent
can be inferred from the defendant’s policy.
   As to the third Chambers factor, the plaintiff has
failed to point to any evidence that the defendant
treated other employees more favorably than it treated
him. To the contrary, Martinez gave the plaintiff prefer-
ential treatment. This factor weighs against the plaintiff.
   The plaintiff claims that the sequence of events lead-
ing to his firing leads to an inference of discriminatory
intent on the basis of religion. Significantly, we note
that Cifuentes hired the plaintiff in March, 2012, upon
the recommendation of Martinez. Cifuentes knew at
that time that the plaintiff was the pastor of the church
and that Martinez was chaplain in the church. At the
time he hired the plaintiff, Cifuentes warned Martinez
that, as crew supervisor, he had to treat all members of
the crew fairly. Within three months, Cifuentes received
information from Hagan that Martinez was giving the
plaintiff preferential treatment by assigning him less
challenging tasks than he assigned to other members
of the crew. Martinez gave the plaintiff breaks when
he could talk to tenants about God and church. On
June 14, 2012, Cifuentes warned both the plaintiff and
Martinez that the plaintiff needed to focus on his work
and not socialize with tenants during working hours.
On June 26, 2012, Hagan informed Cifuentes that Win-
nResidential did not want the plaintiff to work at the
apartments. Cifuentes decided that he would fire the
plaintiff when he found a qualified replacement.
Cifuentes met with the plaintiff on August 3, 2012, and
discharged him from employment. The evidence pre-
sented by the defendant demonstrates that the plain-
tiff’s discharge was not related to his religion but,
instead, concerned his failure to comply with the defen-
dant’s policy of limiting his interaction with tenants
during working hours. Moreover, WinnResidential, the
defendant’s customer, was dissatisfied with the plain-
tiff’s performance and requested that he not work at
any of the properties that it managed. The plaintiff failed
to produce any concrete evidence to contradict the
facts presented by the defendant. For the foregoing
reasons, the plaintiff’s claim fails.
                            III
   The plaintiff’s third clam is that the court improperly
rendered summary judgment because the defendant
failed to show the absence of any genuine issue of
material fact as to whether he had engaged in a pro-
tected activity with regard to the plaintiff’s claim of
retaliation under § 46a-60 (a) (4). We disagree.
   In count two of the complaint, the plaintiff realleged
his claim of employment discrimination and, among
other things, that he held a bona fide religious belief
and that he was the pastor of the church. He also alleged
that the defendant and its agents knew that he was the
pastor of the church and that Martinez was the chaplain
in the church. He also alleged that the defendant and its
agents retaliated against him for practicing his religious
beliefs, including, but not limited to, using the terms
‘‘pastor’’ and ‘‘chaplain.’’
   In ruling on the defendant’s motion for summary judg-
ment, the trial court found that the plaintiff alleged that
he had engaged in a protected activity when he ‘‘openly
used religious terms at work that he was legally permit-
ted to use,’’ ‘‘spoke out against [the] defendant by com-
municating with Martinez, and referring to him as
chaplain, contrary to what [the] defendant instructed
him to do,’’ and ‘‘because of [the] plaintiff’s engagement
in this protected activity, [the] defendant retaliated
against him by terminating his employment.’’ (Internal
quotation marks omitted.) The court, however, con-
cluded that the protected activity cited by the plaintiff
is not protected under the act. The plaintiff, therefore,
has not presented evidence that he engaged in a pro-
tected activity and has failed to establish a prima facie
case of retaliation. Thus, the defendant has met its
burden of showing the absence of any genuine issue of
material fact regarding its alleged retaliation against
the plaintiff. The court, therefore, granted the motion
for summary judgment with respect to the plaintiff’s
retaliation claim.
   Section 46a-60 (a) provides in relevant part: ‘‘It shall
be a discriminatory practice in violation of this section
. . . (4) [f]or any . . . employer . . . to discharge
. . . or otherwise discriminate against any person
because such person has opposed any discriminatory
employment practice or because such person has filed
a complaint or testified or assisted in any proceeding
under section 46a-82, 46a-83 or 46a-84 . . . .’’
   A prima facie case of retaliation requires a plaintiff
to show (1) that he or she participated in a protected
activity that is known to the defendant, (2) an employ-
ment action that disadvantaged the plaintiff and (3) a
causal relation between the protected activity and the
disadvantageous employment action. See Hebrew
Home & Hospital, Inc. v. Brewer, 92 Conn. App. 762,
770, 886 A.2d 1248 (2005). ‘‘The term protected activity
refers to action taken to protest or oppose statutorily
prohibited discrimination.’’ (Internal quotation marks
omitted.) Jarrell v. Hospital for Special Care, 626 Fed.
Appx. 308, 311 (2d Cir. 2015). ‘‘The law protects employ-
ees in the filing of formal charges of discrimination as
well as in the making of informal protests of discrimina-
tion, including making complaints to management, writ-
ing critical letters to customers, protesting against
discrimination by industry or society in general, and
expressing support of [coworkers] who have filed for-
mal charges.’’ (Internal quotation marks omitted.)
Matima v. Celli, 228 F.3d 68, 78–79 (2d Cir. 2000).
  ‘‘An employee’s complaint may qualify as protected
activity . . . so long as the employee has a good faith,
reasonable belief that the underlying challenged actions
of the employer violated the law.’’ (Internal quotation
marks omitted.) Kelly v. Howard I. Shapiro & Associ-
ates Consulting Engineers, P.C., 716 F.3d 10, 14 (2d
Cir. 2013). ‘‘The reasonableness of the plaintiff’s belief
is to be assessed in light of the totality of the circum-
stances.’’ Galdieri-Ambrosini v. National Realty &
Development Corp., 136 F.3d 276, 292 (2d Cir. 1998).
   We agree with the trial court that the plaintiff’s allega-
tions and the facts of the present case do not constitute
a protected activity, and the plaintiff also did not estab-
lish that the defendant knew that the plaintiff was
engaged in a protected activity. On appeal, the plaintiff
claims that his continuing to use religious terms during
working hours in contravention of the defendant’s
instructions that he not do so was a form of informal
protest.13 The plaintiff also claims that his refusal to
sign the warning notice Cifuentes presented to him was
an informal protest. The defendant points out, however,
that the space provided on the warning notice provided
the plaintiff with a means of protesting the defendant’s
alleged discrimination and would have been a protected
activity, but the plaintiff did not take advantage of the
opportunity. The form clearly states that the ‘‘absence
of any statement on the part of the EMPLOYEE indi-
cates his/her agreement with the report as stated.’’
   On the basis of the plaintiff’s very own words in the
record, we cannot conclude that he had a good faith
belief that he was engaged in a protected activity by
continuing to use religious terms as an informal protest.
Cifuentes wrote on the warning form that he gave the
plaintiff on June 14, 2012, ‘‘[e]mployee has been seen
several times spending too much time talking to resi-
dents instead of working.’’ On his claim for unemploy-
ment compensation, the plaintiff stated as the reason
for his termination: ‘‘I was discharged for talking exces-
sively to building residents.’’ The record contains no
facts presented by the plaintiff that he continued to use
the terms ‘‘pastor’’ and ‘‘chaplain’’ as an informal means
of complaint. We, therefore, conclude that the court
properly granted the motion for summary judgment
in favor of the defendant on the plaintiff’s retaliatory
discharge claim.14
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     See Levy v. Commission on Human Rights & Opportunities, 236 Conn.
96, 104–109, 671 A.2d 349 (1996) (differentiating disparate employment treat-
ment models).
   2
     Hereinafter, unless otherwise indicated, all references to § 46a-60 in this
opinion are to the 2011 revision of the statute.
   3
     The record reflects that this statement was made in connection with the
plaintiff’s claim for unemployment compensation.
   4
     Although the plaintiff claims on appeal that the court improperly deter-
mined that there were no genuine issues of material fact, he does not take
issue with the court’s summary of the facts at issue.
   5
     Attached to its memorandum of law in support of the motion for summary
judgment were numerous exhibits, including some of the plaintiff’s employ-
ment records and affidavits from Cifuentes, Hagan, Alejandro and Deming.
   6
     Cifuentes was responsible for ensuring that the defendant’s employees
delivered superior services to its customers. He visited employees at their
job sites one to three times a month. He also served as the liaison between
the defendant and its customers with respect to complaints.
   7
     Hagan also relayed information to Cifuentes that was critical of Marti-
nez alone.
   8
     Martinez also commenced an employment discrimination cause of action
against the defendant. See Martinez v. Premier Maintenance, Inc., 185
Conn. App. 425,         A.3d      (2018).
   9
     In his affidavit, the plaintiff denied that during a church service he
published the names of tenants who were in jeopardy of being evicted. He
claimed that the Cintrons reported that information in retaliation for his
having corrected them during a church service about playing music at an
inappropriate time. We do not consider the dispute between the Cintrons
and the plaintiff a material fact. The material fact is whether the defendant
fired the plaintiff because he excessively interacted with tenants of the
apartments when he was to be working.
   10
      The defendant contradicted the plaintiff’s representation about perfor-
mance and conduct issues by noting that the plaintiff failed to abide by the
defendant’s policy that employees limit their interaction with tenants and
employees of its customers during working hours.
   11
      Hagan attested in relevant part:
   ‘‘7. During the course of their employment with [the defendant], [the
plaintiff] and Martinez were not to be engaging in any activities at WinnResi-
dential associated with their positions at the . . . [c]hurch, where [the
plaintiff] was a pastor and Martinez was a chaplain.
   ‘‘8. In May and June of 2012, WinnResidential received various complaints
about Martinez and [the plaintiff].
   ‘‘9. In or about June of 2012, staff performance was discussed among
. . . Deming . . . Alejandro . . . and me. It was brought to my attention
that Martinez gave preferential treatment to [the plaintiff]. He called him
[p]astor in the workplace. We did not want him to do that because it was
a title of respect and authority while Martinez was to be the supervisor. It
was also not conducive to a good working environment because the supervi-
sor should be treating each of his subordinates fairly and equally—it was
creating a problem, as the other three workers were complaining to [Alejan-
dro]. I also was concerned about [f]air [h]ousing [l]aws where religion was
not to be discussed at all. It was also brought to my attention that [the
plaintiff] engaged in excessive interaction with [apartment tenants] during
working hours when he should be working, not socializing. . . .
   ‘‘11. It was also reported to me that [the plaintiff] was talking to residents
about church, religion and God when he was to be working. . . .
   ‘‘18. On or about June 26, 2012, I told . . . Cifuentes that WinnResidential
did not want Martinez or [the plaintiff] to work at [the apartments] or any
of its other properties.’’
   12
      Alejandro attested in relevant part:
   ‘‘9. In or about June of 2012, other [of the defendant’s cleaners working
at the apartments] expressed their concern to me about [the plaintiff’s]
excessive interaction with [tenants] during working hours.
   ‘‘10. I personally saw [the plaintiff] standing in the lobby talking with
residents when he should be working. I heard [the plaintiff] talking to
residents about church and God when he was to be working. This happened
on several occasions. He had been aware that he was not to do this during
work hours, and when I arrived, he would start walking away from the
persons with whom he was speaking.
   ‘‘11. Two cleaners complained to me that Martinez assigned [the plaintiff]
‘easy’ jobs and assigned them the more difficult and demanding jobs. They
also complained that Martinez was giving [the plaintiff] preferential treat-
ment, that is, he was given less strenuous work. . . .
   ‘‘13. Several cleaners complained to me that [the plaintiff] would frequently
take breaks from working to speak to residents and engage in conversations
about God, religion and church. I also personally observed that.
   ‘‘14. On or about June 7, 2012, WinnResidential received complaints from
its residents, [the Cintrons]. They told Maria Robalino, who was [the] WinnR-
esidential residence service coordinator, that [the plaintiff] read a list of
names at their church of WinnResidential residents who were going to be
evicted from their units for reasons including bad housekeeping, which is
unclean apartments.’’
   13
      On appeal, the plaintiff claims that he referred to Martinez as ‘‘chaplain’’
when they were at work, but there is no evidence to that effect, and more
importantly, the plaintiff did not allege that he called Martinez ‘‘chaplain’’
during working hours.
   14
      The resolution of the plaintiff’s religious discrimination claim is limited
to the facts of this case. The plaintiff’s claim does not turn on the use of
religious titles and honorifics in the workplace, and we offer no opinion in
that regard.